Case 1:19-cv-03545-KPF Document 22-1 Filed 06/17/19 Page 1 of 4




                   Exhibit A
                                                      Save $50 on SoClean 2 plus Free Shipping Try 1t nsk free BuY. Now
                                  Case 1:19-cv-03545-KPF Document 22-1 Filed 06/17/19 Page 2 of 4
                                                                                                                                           @ United States English   v   COt-lTACTUS      '        MYCART


        S<Llean.                                                 •      BUY NOW, PAY LATER       Products          Filter Kits        Our Blog           Support         l=M;;.;4 II

      SEARCH
                                             SoClean Utilizes Ozone to Sanitize CPAP Equipment,
                                             but is it Safe?
         SEARCH ...
                                             BY SOCLEANINC. I   ii   THURSDAY.24JANUARY2013 /    ii   PUBLISHEDIN CLEANINGANDCOMFORT PRESS RELEASES



      ARCH IVES                              SoClean™, utilizes ozone to sanitize CPAP Equipment. Discussions have been rising on the safety of home-use of ozone cleaner for CPAP
                                             sanitization. Activated oxygen or•ozone• is a natural molecule that is formed when a third atom of oxygen is introduced into the common

      ISelect Month                          two-atom molecule that makes up the air we breathe. This molecule becomes •super-charged" and has the ability to oxidize, or destroy many
                                             other molecules found in nature. As powerful as it is, this activated oxygen 03 molecule is self-limiting, in that shortly after it is formed it reverts
                                             back into normal oxygen.
      FEATURED ARTICLES

                                             The average person equates the word •ozone• with smog. While ozone can at times be a component of smog, smog primarily consists of toxic


      1111        Why are Sleep Apnea
                  Diagnoses on the Rise?
                                             hydrocarbons and volatile organic compounds.


                                             Some people feel that ozone should not be used by the average homeowner, and that it should only be handled by professionals because of
                                             how powerful a sanitizer it is. However, many make daily use of such a powerful product-bleach. Chlorine bleach is incredibly powerful and
                  SoClean Versus Other
                  CPAP Cleaners              can be dangerous-even lethal. Yet homeowners are perfectly comfortable using bleach because they understand it can be handled in a safe
                                             way. The effectiveness of the product makes it worth following the necessary precautions. Ozone reacts 3,000 times faster than chlorine and
                                             can kill any virus or bacteria known to man.
                  Exercise Tips to Reduce
      11111       the Severity of Sleep
                                             Now enter the product SoClean and its innovative use of ozone to sanitize CPAP equipment. Ozone is used extensively for municipal water
                  Apnea
                                             purification and is also used by hospitals, food handlers, and within the hotel industry. Though its use may go unnoticed, ozone continues to
                                             be the method of choice when it comes to safe, effective sanitizing.
                  The Best Treatments for
                  SleepApnea                 Some products that have been put out on the market, such as certain air purifiers, have been cited as being a health concern because of their
                                             use of ozone. These products discharge ozone into the surrounding air, and expose any humans present to potentially unsafe levels of ozone.
                                             What separates the SoClean CPAP cleaner from such devices is that it never releases ozone into the outside environment. It generates ozone
                  How to Get Used to CPAP
                  Therapy                    and sanitizes CPAP equipment within a closed-loop system. Any gas that escapes this process passes through a special filter that converts it
                                             back into breathable oxygen first. Residual ozone that remains in the system naturally reverts back into the air we breathe in about two hours.


                                             With CPAP therapy comes the challenge of keeping the equipment properly sanitized, so as to minimize any potential exposure to MRSA and
                                             other pathogens that may be present. It is important to sanitize the mask and equipment because the end-user wears the mask daily. In order
                                             to keep the mask clean, typically the end-user has to take apart the mask, hose, and humidifier reservoir, clean them, and then reassemble
                                             them.


                                             SoClean's innovative technology automatically completes this daily chore of sanitizing a CPAP mask, hose, and reservoir without any
                                             disassembly. It uses this activated oxygen to eliminate any mold, bacteria, and viruses it comes in contact with-safely and effectively.


                                             As the SoClean unit generates activated oxygen, it is pumped directly into the humidifier reservoir, then migrates through the hose into the
                                             chamber where the mask rests. Everything exposed to activated oxygen is immediately sanitized. All activated oxygen generated by the
                                             cleaning process is safely contained within a closed system. Neither the outside environment nor the CPAP's delicate electronics are exposed.


                                             •our goal here at SoClean is to enhance and improve the sleep experience and overall health of those with sleep disorders and the partners
                                             that are compliant to their therapy as well. If that requires innovation, we are up for the task,• said Michael Schmidt, President of SoClean.


                                             Moreover, he adds, •one thing I can say is that we have enjoyed hearing from our customers that there is a side benefit to using the SoClean-
                                             their improved health. We designed the device to make a tedious task safe and easy in hopes that if people kept their equipment sanitized,
                                             they would see good results and improve their health along with it. It is exciting to hear from so many that this is the case.•


                                             For more information on the SoClean CPAP cleaner, and activated oxygen or•ozone" visit: https://www.soclean.com
                                                                                                                                                                                4. 7 -lrlrlrlrl.
                                                                                                                                                                                Google
                                                                                                                                                                                Customer Reviews




Document title: SoClean™ Utilizes Activated Oxygen to Sanitize | SoClean
Capture URL: https://www.soclean.com/sleep-talk/2013/01/24/better-rest-solutions-new-product-soclean-utilizes-ozone-to-sanitize-cpap-equipment-but-is-it-safe/
Capture timestamp (UTC): Thu, 25 Apr 2019 16:48:17 GMT                                                                                                       Page 1 of 3
                                     Case 1:19-cv-03545-KPF                Document
                                              For more information on the SoClean CPAP cleaner,22-1      Filed
                                                                                                and activated     06/17/19
                                                                                                              oxygen                  Page 3 of 4
                                                                                                                     or•ozone" visit: https://www.soclean.com




                                                         Ordering Information:


                                                         To order the SoClean, please visit: http://www.soclean.com/shop-store/


                                                         About SoClean:


                                                         Many of the employees at So Clean either have, or have a close family member who has obstructive sleep apnea. Their personal insight into this
                                                         condition is part of the foundation that they have built their company on. They are dedicated to providing relief for OSA sufferers and are
                                                         proud to be offering the SoClean as a way to get the most out of CPAP therapy. Besides the health benefits connected with using germ-free
                                                         equipment. there is a peace of mind that comes from knowing that the end-user's CPAP equipment is as safe as can be.




                                                         ABOUT SOCLEAN INC.




                                                                                                                    WHAT YOU CAN READ NEXT



                                                                                                                                                            HELP WIPE OUT THE SERIOUS PUBLIC
                                                                                                                                                            HEALTH ISSUE. MRSA. WITH THE NEW
                                                                                                                                                            PRODUCT SOCLEAN"' FROM BETTER
                                                                                                                                                            REST SOLUTIONS




                                                         WHY JS IT SO IMPORTANT TO CLEAN                     SOCLEAN, THE LEADING CPAP CLEANER
                                                         YOUR CPAP HUMIDIFIER?                               IN THE U.S., ANNOUNCES
                                                                                                             INTERNATIONAL EXPANSION




    Popular links                                                                          By subscribing to our mailing list you will always be updated    GET IN TOUCH
                                                                                           with the latest news from us.
                                             About Us                                                                                                       Sales/ Purchase: (800) 747.1030
                                                                                                                                                            Customer Support: (866) 501.3705
    News                                     Buy Now                                        Email Address
                                                                                                                                                            International: +1 (603) 371.3200
    SoClean                                  SoClean Testimonials                           yourma1l@ema1I com

    Contact us                               Support                                                                                                        SoClean
                                                                                                                                                            12 Vose Farm Road
    My Account                               Privacy Policy                                    JOIN US
                                                                                                                                                            Peterborough. NH 03458
    Buy In Store                             Terms and Conditions
    S1temap                                  Wholesale                                      We never spam!
                                                                                                                                                            SoClean.com has a Trustpilot rating of 4.6/5
                                                                                                                                                            based on 1607 ratings and reviews.

       Reselle r Lo g in




    Scx:lean.                © 2018 SoClean@ is a registered trademark owned by SoClean Inc. All Rights Reserved.                               GETSOCIAL    f
                             For all patent information please visit: SoClean.com/patents. Sanitizing capability based
                             on controlled cond1t1ons. Actual results may vary. The So Clean is a sanitizing machine; 1t
    is not a Positive Airway Pressure device (PAP, CPAP, VPAP, BPAP, B1PAP, or APAP.) If you need a PAP machine,
    mask, hose, or any other medical device, please contact your doctor. Any depictions of PAP equipment and/or
    accessories such as mask, hose, or reservoirs are for informational purposes and are not included with
    purchase. SoClean., is an independent company not affiliated with Aeiomed, Apex Medical . Carefusion, Fisher &
    Paykel, Philips Resp1ronics, PMI Probasic, Puritan Bennett, RESmart, ResMed, or Transcend. Names and
    associated trademarks are solely owned by the respective companies and manufacturers. Depictions of brand




Document title: SoClean™ Utilizes Activated Oxygen to Sanitize | SoClean
Capture URL: https://www.soclean.com/sleep-talk/2013/01/24/better-rest-solutions-new-product-soclean-utilizes-ozone-to-sanitize-cpap-equipment-but-is-it-safe/
Capture timestamp (UTC): Thu, 25 Apr 2019 16:48:17 GMT                                                                                                       Page 2 of 3
                                     Case 1:19-cv-03545-KPF Document 22-1 Filed 06/17/19 Page 4 of 4
                                                         Ordering Information:


                                                         To order the So Clean, please visit: http://www.soclean.com/shop-store/


                                                         About SoClean:


                                                         Many of the employees at So Clean either have, or have a close family member who has obstructive sleep apnea. Their personal insight into this
                                                         condition is part of the foundation that they have built their company on. They are dedicated to providing relief for OSA sufferers and are
                                                         proud to be offering the SoClean as a way to get the most out of CPAP therapy. Besides the health benefits connected with using germ-free
                                                         equipment, there is a peace of mind that comes from knowing that the end-user's CPAP equipment is as safe as can be.




                                                         ABOUT SOCLEAN INC.




                                                                                                                    WHAT YOU CAN READ NEXT



                                                                                                                                                            HELP WIPE OUT THE SERIOUS PUBLIC
                                                                                                                                                            HEALTH ISSUE, MRSA. WITH THE NEW
                                                                                                                                                            PRODUCT SOCLEAN"' FROM BETTER
                                                                                                                                                            REST SOLUTIONS




                                                         WHY JS IT SO IMPORTANT TO CLEAN                     SOCLEAN, THE LEADING CPAP CLEANER
                                                         YOUR CPAP HUMIDIFIER?                               IN THE U.S., ANNOUNCES
                                                                                                             INTERNATIONAL EXPANSION




    Popular Links                                                                          By subscribing to our mailing list you will always be updated    GET IN TOUCH
                                                                                           with the latest news from us.
                                             About Us                                                                                                       Sales/ Purchase: (800) 747.1030
                                                                                                                                                            Customer Support: (866) 501.3705
    News                                     Buy Now                                        Email Address
                                                                                                                                                            International: +1 (603) 371.3200
    SoClean                                  SoClean Testunonials                           yourma1l@ema1I com

    Contact us                               Support                                                                                                        SoClean
                                                                                                                                                            12 Vose Farm Road
    My Account                               Privacy Policy                                    JO IN US
                                                                                                                                                            Peterborough, NH 03458
    Buy In Store                             Terms and Conditions
    S1temap                                  Wholesale                                      We never spam!
                                                                                                                                                            SoClean.com has a Trustpilot rating of 4.6/5
                                                                                                                                                            based on 1607 ratings and reviews.

       Reseller Lo gin




    Sct:lean_                © 2018 SoClean@ is a registered trademark owned by SoClean Inc. All Rights Reserved.                               GETSOCIAL    f
                             For all patent information please visit: SoClean.com/patents. Sanitizing capability based
                             on controlled conditions. Actual results may vary. The So Clean is a sanitizing machine; 1t
    is not a Positive Airway Pressure device (PAP. CPAP. VPAP. BPAP. BiPAP, or APAP.) If you need a PAP machine,
    mask, hose. or any other medical device. please contact your doctor. Any depictions of PAP equipment and/or
    accessories such as mask, hose, or reservoirs are for informational purposes and are not included with
    purchase. SoClean, is an independent company not affiliated with Aeiomed, Apex Medical. Carefusion, Fisher &
    Paykel. Philips Respironics. PMI Probasic. Puritan Bennett, RESmart, ResMed. or Transcend. Names and
    associated trademarks are solely owned by the respective companies and manufacturers. Depictions of brand
    logos on our website are for informational and educational purposes only and are used for customer
    equipment recognition. We are not affiliated or endorsed by any PAP equipment manufacturer.




Document title: SoClean™ Utilizes Activated Oxygen to Sanitize | SoClean
Capture URL: https://www.soclean.com/sleep-talk/2013/01/24/better-rest-solutions-new-product-soclean-utilizes-ozone-to-sanitize-cpap-equipment-but-is-it-safe/
Capture timestamp (UTC): Thu, 25 Apr 2019 16:48:17 GMT                                                                                                       Page 3 of 3
